EXHIBIT 10.1
 


[bscilogo_14821.jpg]
 
Performance Incentive Plan (“Plan”)
Performance Period January 1 - December 31
Rev. Jan 1, 2007


 

I.             
Purpose of the Plan

 
The purpose of the Plan is to align Boston Scientific and employee interests by
providing incentives for the achievement of key business milestones and
individual performance objectives that are critical to the success of Boston
Scientific. To this end, individual performance objectives are established
during the annual goal setting process. All incentive eligible employees are
required to develop a set of written, measurable, annual goals that are agreed
to and approved by their direct manager as part of the Performance Achievement
and Development Review (PADR) process. Goal setting should be completed within
the required time frame.
 
 

II.            
Eligible Participants

 
The Plan year runs from January 1 - December 31. The Plan covers all United
States employees determined by Boston Scientific to be regular salaried exempt
(excluding all term employees) employees who are ineligible for commissions
under any sales compensation plan. The Plan also covers those Boston Scientific
International and expatriate/inpatriate employees selected by Boston Scientific
for participation. The Plan does not include any other employees, including
those in positions covered by sales compensation plans. The plan also does not
include any employees who are eligible for any other Boston Scientific incentive
plan or program unless the terms of that plan or program expressly permit
participation in both that plan or program and this Plan. Employees who meet the
above eligibility criteria and who have at least two full months of eligible
service during the Plan year may participate in the Plan on a prorated basis,
proration to be based on the percentage of time the employee was eligible to
participate under all applicable criteria and in the following circumstances: if
(1) they have less than one year of eligibility during the Plan year; (2) their
incentive target percent has changed during the Plan year; (3) their salary has
changed during the Plan year; or (4) they have changed their business unit
during the Plan year. Employees who have less than two full months of eligible
service during the Plan year are not eligible to participate in the Plan. Boston
Scientific may review Plan participation eligibility criteria from time to time
and may revise such criteria at any time, even within a Plan year, with or
without notice and within its sole discretion.
 
Employees and managers of those employees who do not timely complete the annual
PADR goal setting process in a given calendar incentive year will be ineligible
to participate in the Plan for that year.
 
 

III.
Boston Scientific Performance Measures and Incentive Pool Funding

 
There will be five measurement periods during the Plan year (one for each of the
four calendar quarters and one for the annual Plan year). For each measurement
period, the Boston Scientific Executive Committee will identify critical
performance measures and the weighting of total Boston Scientific and
Group/Division/Region/Country performance (See Performance Measurements and
Funding document), as well as the incentive pool funding that will be
established for each level of Boston Scientific and
Group/Division/Region/Country performance. Each measurement period’s performance
will be measured against its targets and will be evaluated and funded
separately. The total annual funding will be the sum of the funding for each of
the five measurement periods.
 
The performance of the operating plants and distribution centers (“Operations”)
will be measured during the five measurement periods on a year to date basis
against annual goals; that is, new goals will not be established by measurement
period. A scorecard has been developed to track leading performance metrics for
each plant and distribution center. The total funding will be based on
cumulative BSC sales, quality and net income funding for each measurement
period, plus the
 
 
 

--------------------------------------------------------------------------------

 


[bscilogo_14821.jpg]
 
Performance Incentive Plan (“Plan”)
Performance Period January 1 - December 31
Rev. Jan 1, 2007


latest year to date plant/distribution center metrics and funding. Since goals
are set on an annual basis, over or under operations metrics achievement in a
given measurement period can be offset by subsequent measurement periods
reflected in the latest year to date cumulative results.
 
Except as noted herein, any payments due to plan participants will be made by
March 29, of the year following the Plan year. Incentive payments are typically
paid in one installment. The unweighted funding levels for Boston Scientific and
Group/Division/Region/Country and Operations performance will be based on the
Performance Funding outlined in the Performance Measures and Funding document.
 
The Boston Scientific Executive Committee has sole authority over administration
and interpretation of the Plan and retains its right to exercise discretion as
it sees fit. The Boston Scientific Executive Committee will recommend the level
of Plan funding to the Board of Directors for its approval. Subject to the
Board’s approval, the incentive payment for any participant will be based upon
the overall funding available and the employee’s overall individual performance
relative to other Plan eligible employees in the applicable business unit, as
determined by Boston Scientific.
 
 

IV.          
Incentive Targets

 
Incentive targets have been established for all eligible participants. These
incentive targets represent the incentive (as a percent of average base salary)
that an individual is eligible to receive. Funding calculation examples are
contained in the Performance Measures and Funding document.
 
The incentive pool (see Performance Measures and Funding document) is funded by
a weighted combination of Boston Scientific’s overall performance and the
applicable Group/Division/Region/Country/Operations performance. All incentive
eligible employees must have established annual goals agreed to by their direct
manager and which link to their appropriate level of accountability. An
individual participant’s incentive payment will be determined based on an
assessment of the overall individual performance contribution in the context of
the applicable incentive pool(s).
 
It is Boston Scientific’s aim to provide significant incentive and reward
opportunities to employees for world-class performance achievement. Since our
business goals (e.g., sales, profit) are normally set at a level above our
business competitors (aggressive but realistic), we have set our incentive
targets aggressively as well. The incentive pool for Corporate/business unit
performance may be funded as high as 120% of target for the calendar quarter
measurement periods and 200% of target for the annual measurement period. Above
market rewards can be earned for above market performance.
 
See Performance Measures and Funding document for an Incentive Calculation
example. Except as noted, nothing in this plan guarantees any incentive payment
will be made to any individual. Receipt of an incentive payment in one year does
not guarantee eligibility in any future year.
 
 
 

--------------------------------------------------------------------------------

 


[bscilogo_14821.jpg]
 
Performance Incentive Plan (“Plan”)
Performance Period January 1 - December 31
Rev. Jan 1, 2007


V.
Individual Incentive Payments

 
The incentive payment for any eligible employee may vary from the approved and
applicable incentive pool funding based on that individual’s overall performance
and achievement of objectives relative to other eligible employees in the
applicable business unit. However, the total of incentive payments to all
eligible individuals may not exceed the total applicable funding pool(s).
 
 

VI.          
Payment Criteria

 
A participant must be employed by Boston Scientific on December 31 of the Plan
year to be eligible to receive any award pay-out under the Plan. For example, a
participant who is not required to report to work during any notification period
applicable under any Boston Scientific severance or separation plan, but who is
still an employee on December 31, will remain eligible to receive any award
pay-out under the Plan. A participant who specifically has been exempted under a
specially designed, written Boston Scientific plan or program from the
requirement to be employed on December 31 may remain eligible, depending on the
terms of the applicable written plan document; in such cases, the terms of such
written plan document will govern in all respects, including as to eligibility,
timing and amount of any incentive payment. Notwithstanding anything herein,
this Plan does not confer eligibility on any employee on leave of absence
status. Also notwithstanding anything herein, a participant whose employment
ceases prior to December 31 of the Plan year but who has otherwise met all Plan
eligibility criteria and who, as of the date of such cessation of employment,
(1), has attained age 50, (2) has accrued at least five years of service with
Boston Scientific; and (3) whose age and years of service as of such date equals
or exceeds 62, may participate in the Plan on a prorated basis, proration to be
based on the percentage of time the participant was employed and eligible to
participate under all applicable criteria; further, a participant whose
employment ceases prior to December 31 of the Plan year by reason of death but
who otherwise met all Plan eligibility criteria may participate in the Plan on a
prorated basis, proration to be based on the percentage of time the participant
was employed and eligible to participate under the applicable criteria.
 
Except as noted above, all incentive payments will be based on a participant’s
average salary level for the Plan year. Incentive payments will be made by March
29 of the year following the Plan year.
 
 

VII.
Termination, Suspension or Modification and Interpretation of the Plan

 
Boston Scientific may terminate, suspend or modify and if suspended, may
reinstate with or without modification all or part of the Plan at any time, with
or without notice to the participant. Boston Scientific reserves the exclusive
right to determine eligibility to participate in this Plan and to interpret all
applicable terms and conditions, including eligibility criteria.
 
 

VIII.
Other

 
This document sets forth the terms of the Plan and is not intended to be a
contract or employment agreement between the participant and Boston Scientific.
As applicable, it is understood that both the participant and Boston Scientific
have the right to terminate the participant’s employment with Boston Scientific
at any time, with or without cause and with or without notice, in
acknowledgement of the fact that their employment relationship is “at will.”
 

--------------------------------------------------------------------------------